Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to testing an electronic circuit.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…applying a test stimulus signal to the input node; 
collecting a sequence of N-bit digital test data at the output port, the N-bit digital test data determined by the test stimulus signal applied to the input node; 
applying N-bit to R-bit lossless compression to the N-bit digital test data to obtain R-bit compressed test data, wherein R is less than N; and 
making the R-bit compressed test data available in parallel format over R output pins of the electronic circuit.”
The prior arts of record (Fallon US 2006/0184687 as an example of such prior arts) teaches the use of lossless compression with analog to digital converters in the context of data storage. However the prior arts fail to teach the claimed specifics of: 
“…applying a test stimulus signal to the input node; 
collecting a sequence of N-bit digital test data at the output port, the N-bit digital test data determined by the test stimulus signal applied to the input node; 
applying N-bit to R-bit lossless compression to the N-bit digital test data to obtain R-bit compressed test data, wherein R is less than N; and 
making the R-bit compressed test data available in parallel format over R output pins of the electronic circuit.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-23 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111